DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,742,808. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards methods comprising: receiving a result of an electronic query comprising electronic data and an electronic data access policy, comparing the electronic data to the electronic data access policy, and determining permissible access to the data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental steps) without significantly more. The claims recite “comparing…the electronic data to the electronic data access policy identified by the electronic database”, “determining…that at least a portion of the electronic data complies with the electronic data access policy identified by the electronic database”, and “determining…that the access to the electronic data is permissible in response to the portion of the electronic data complying with the electronic data access policy identified by the electronic database”.   These steps can be performed mentally (making a mental comparison by looking at the data and making a judgement based on the comparison).  This judicial 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 6, 7, 13, 14, and 20 recite “hashing the electronic data access policy using a hash function to generate a cryptographic key representing the electronic data access policy” and “comparing the cryptographic key representing the electronic data access policy to a hash value representing the electronic data”.  It is unclear how or why these values would be compared.  The specification explains hashing representations of the policy, but does not describe what a comparison between a hash of the actual policy and the data would be used for.  The hash of the actual policy and the hash of the data would never match, since they would always result in different values.  Therefore, the specification does not adequately provide a written description for this embodiment.  The specification does not address comparing the hash of the actual policy to the hash of the data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 3, 9, 10, 16, and 17 recite that the portion of the electronic data fails to comply with the electronic data access policy and declining access to the electronic data.  However, the independent claims already recite that the portion of data complies with the electronic data access policy and access is 
Claims 6, 7, 13, 14, and 20 recite “hashing the electronic data access policy using a hash function to generate a cryptographic key representing the electronic data access policy” and “comparing the cryptographic key representing the electronic data access policy to a hash value representing the electronic data”.  It is unclear how or why these values would be compared.  The specification explains hashing representations of the policy, but does not describe what a comparison between a hash of the actual policy and the data would be used for.  The hash of the actual policy and the hash of the data would never match, since they would always result in different values.  Therefore, the claim as a whole is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims. 
Claims 2, 3, 9, 10, 16, and 17 recite that the portion of the electronic data fails to comply with the electronic data access policy and declining access to the electronic data.  However, the independent claims already recite that the portion of data complies with the electronic data access policy and access is permissible.  Therefore, claims 2, 3, 9, 10, 16, and 17 do not further limit the independent claims. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0046578) in view of Enderwick et al. (US 2005/0010612).
Regarding claims 1, 8, and 15, Brown teaches a method (and corresponding system and memory device) comprising:
Receiving, by a server, a result of an electronic query, the result of the electronic query comprising an electronic data and an electronic data access policy, the electronic data access policy governing an access to the electronic data (Server receives a request (i.e., electronic data) for content (i.e., query), provides requested content (i.e., result) to client device web browser (i.e., acting as “server” to client), along with associated ARI (access rights information, i.e., electronic data access policy) – see [0036] and [0037].
Comparing, by the server, the electronic data to the electronic data access policy (Upon receiving the requested content, the web browser application parses the content to determine how to present the content on the client device.  In parsing the content, the browser application encounters the ARI associated with the content and processes it) – see [0036] and [0037].
Determining, by the server, that at least a portion of the electronic data complies with the electronic data access policy (In parsing the content, the browser application encounters the ARI associated with the content and processes it.   Based on the processing of the ARI, various functions may be enabled and/or disabled in the web browser application) – see [0036] and [0037].  
Determining, by the server, that the access to the electronic data is permissible in response to the portion of the electronic data complying with the electronic data access policy (In parsing the content, the browser application encounters the ARI associated with the content and processes it.   Based on the processing of the ARI, various functions may be enabled and/or disabled in the web browser application) – see [0036] and [0037].  
Brown does not teach that the query is associated with an electronic database, or that the data access policy is identified by the electronic database.
Enderwick teaches a system wherein a database lookup operation is performed in a security policy database based on a packet to identify a corresponding security policy - see [0013], for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brown by associating the query with an electronic database and identifying the policy by the database, in order to quickly lookup associated policies for data, based upon the beneficial teachings provided by Enderwick.  These modifications would result in increased efficiency and accuracy to the system.

	
Regarding claims 2, 3, 9, 10, 16, and 17, Brown teaches determining that the portion of the electronic data fails to comply with the electronic data access policy and declining the access to the .  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0046578) in view of Enderwick et al. (US 2005/0010612), and further in view of Brothers (US 2002/0083178).
The teachings of Brown and Enderwick are relied upon for the reasons set forth above.
Regarding claims 4, 5, 11, 12, 18, and 19, Brown and Enderwick do not teach hashing the electronic data using a hash function to generate a hash value representing the electronic data comprising or comparing the hash value representing the electronic data to a cryptographic key representing the electronic data access policy.
Brothers teaches using key data to verify that a device is permitted to acesss a resource based on the resource access right data.  The key data is used to match hash data within the resource access right to verify that the use is authorized to access the resource – see [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brown and Enderwick by hashing the data and comparing with a policy key, in order to determine whether to allow permissions, based upon the beneficial teachings provided by Brothers.  These modifications would result in increased security to the system.

	
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0046578) in view of Enderwick et al. (US 2005/0010612), and further in view of Mont et al. (US 2005/0251865).
The teachings of Brown and Enderwick are relied upon for the reasons set forth above.
Regarding claims 6, 13, and 20, Brown and Enderwick do not teach hashing electronic data access policy using a hash function to generate a cryptographic key representing the data access policy.
Mont teaches hashing a policy, receiving a hash of the policy, and comparing the generated and received hashes to determine if the policy has been altered or tampered with – see [0170].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brown and Enderwick by hashing the electronic data access policy, for the purpose of determining whether the policy has been altered or tampered with, based upon the beneficial teachings provided by Mont.  These modifications would result in increased security to the system.

Regarding claims 7 and 14, no prior art was found that teaches the claim limitations.  However, due to the nature of the 112(a) and 112(b) rejections, the feature was not understood enough to be searched properly.  Therefore, the subject matter of these claims is not deemed allowable at this time, and will need to be searched again once the 112 rejections are addressed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495